Title: To James Madison from Samuel Stanhope Smith, 4 January 1795
From: Smith, Samuel Stanhope
To: Madison, James


Editorial Note
JM’s friend of long standing, the Reverend Samuel Stanhope Smith, was serving as vice-president of the College of New Jersey. On 5 May 1795 he succeeded his father-in-law and JM’s former tutor, John Witherspoon, as president of the college. He had corresponded sporadically with JM since the Virginian’s college days. Two sermons that Smith preached early in 1795 were not, however, calculated to sustain warm relations with JM. The Presbyterian Synod of New York and New Jersey had called for a general fast on 6 January. In his Princeton sermon on that date, Smith advocated fasting and—among other concerns—denounced the whiskey rebels, “who, for the wretched purposes of party, or for the shameful license of intoxication, are willing to throw the whole nation into the wildest tumult and confusion.” On 1 January Washington had issued a proclamation (drafted by Hamilton) appointing 19 February “as a day of public thanksgiving and prayer … for the seasonable check which has been given to a spirit of disorder in the suppression of the late Insurrection.” On the day of thanksgiving Smith again censured the Whiskey Insurrection in a Philadelphia sermon. JM later objected that such proclamations were liable “to a subserviency to political views; to the scandal of religion, as well as the increase of party animosities.” After those political sermons, JM confined his correspondence with Smith to official college matters and as president made no effort to help when Smith’s son was dismissed from a territorial post in New Orleans (PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 1:46 n. 4; Richard A. Harrison, Princetonians, 1769–1775: A Biographical Dictionary [Princeton, N.J., 1980], p. 45; Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (26 vols.; New York, 1961–79)., 18:2–3; Smith, A Discourse on the Nature and Reasonableness of Fasting … [Philadelphia, 1795; EvansCharles Evans, ed., American Bibliography …
          1639 … 1820 (12 vols.; Chicago, 1903–34). Roger P. Bristol, ed., Supplement to Charles Evans’ American Bibliography
        (Charlottesville, Va., 1970). 29531], p. 24; Smith, The Divine Goodness to the United States of America [Philadelphia, 1795; EvansCharles Evans, ed., American Bibliography …
          1639 … 1820 (12 vols.; Chicago, 1903–34). Roger P. Bristol, ed., Supplement to Charles Evans’ American Bibliography
        (Charlottesville, Va., 1970). 29532], pp. 26–29 [JM’s copy is in the Madison Collection, Rare Book Department, University of Virginia Library]; Fleet, “Madison’s Detatched Memoranda,’” WMQWilliam and Mary Quarterly., 3d ser., 3 [1946]: 561–62; Smith to JM, 3 Sept. 1799 [DLC]; Smith to JM, 14 Apr. 1809, PJM—PS, 1:115–16, 116 n. 1; Dolley Madison to Smith, 10 Jan. 1810 [NjP]).
  
Dr. Sir,
Princeton Janry. 4th. 1795
The purpose of this letter is to inquire whether you have preserved any notes of your discourses on the federal constitution, or the constitution of Virginia—or of any reflections you have made on these subjects either in favour, or in correction of any of their articles. And, if you have such notes, in what manner I might be permitted to take a copy.
I have it in view to introduce into the philosophical course of this college some general observations on the federal constitution, & on the constitutions of the respective states. And in the execution of this design I wish, if it be possible, to avail myself of the accuracy of your ideas on a subject which you have so thoroughly studied, & which no man understands better than you.
With my compliments to Mrs. Madison whom I have once had the pleasure to see, I am, Dr Sir, Yr. Mo. obdt. hble. servt.
Saml S Smith
